Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Michael Caetano, Chief Executive Officer, of Strongbow Resources Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the annual report on Form 10-K of Strongbow Resources Inc. for the year ended February 28, 2014 (the“Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Strongbow Resources Inc. Date:May 29, 2014 By: /s/Michael Caetano Michael Caetano President, Chief Executive Officer and Director (Principal Executive Officer)
